DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MICHEL J MCGILLIS,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D20-93

                               [July 23, 2020]

   Appeal of an order denying a rule 3.800 motion from the Circuit Court
for the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer,
Judge;    L.T.   Case    No.    432011CF001302,       432015CF000578,
432015CF000542A.

  Michel J. McGillis, Lowell, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE CJ., GROSS and KLINGENSMITH, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.